      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 1 of 13


                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

__________________________________________
In Re:                                    )                 Chapter 11
                                          )
BOUCHARD TRANSPORTATION                   )                 Case No. 20-34682
CO., INC., et al.                         )
                                          )                 (Jointly Administered)
       Debtors.                           )
__________________________________________
                                          )
ST Engineering Halter Marine & Offshore )
       d/b/a Halter Marine & Offshore     )          Adv. Proceeding No. ________
                                          )
       Plaintiff.                         )
                                          )
                    v.                    )
                                          )
M/V RALPH BOUCHARD and Bouchard           )
       Transportation Co. Inc.            )
                                          )
       Defendants.                        )
__________________________________________

     STEHMO’S COMPLAINT AGAINST M/V RALPH E. BOUCHARD,
BOUCHARD TRANSPORTATION CO., INC., AND RALPH E. BOUCHARD CORP.

      Plaintiff, ST Engineering Halter Marine & Offshore d/b/a Halter Marine &

Offshore (“STEHMO” or “Plaintiff”), through undersigned counsel, hereby files this

Complaint against M/V RALPH E. BOUCHARD, Bouchard Transportation Company,

Inc. (“BTC”), and Ralph E. Bouchard Corp. (“REBCO”).
                      I.   P ART I ES AND JURI SD ICTI ON

      1.     STEHMO is a corporation organized under the laws of Delaware with its

principal place of business in Pascagoula, Mississippi.

      2.     BTC, is a corporation organized and existing under the laws of New

York, with its principal offices located in Melville, New York.
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 2 of 13



      3.     REBCO is a corporation with its principal offices located in Melville,

New York. REBCO is a wholly owned subsidiary of BTC.

      4.     The M/V RALPH E. BOUCHARD (IMO #8809983) is a towing vessel

which is owned by REBCO (the “Vessel”). The Vessel has been arrested pursuant to

the Order of the United States District Court for the Southern District of Mississippi

and is currently in the possession of Plaintiff. See Order for Issuance of Process and

Warrant for Arrest in Rem, Rec. Docs. 11 and 12, attached as Exhibit 1.

      5.     This is an adversary proceeding brought pursuant to Rule 7001 of the

Federal Rules of Bankruptcy Procedure.

      6.     The Court has jurisdiction over this matter pursuant to 28 USC §§ 157

and 1334.

      7.     This matter is a core proceeding pursuant to 28 USC §157(b), and this

Court may enter a final order consistent with these statutes and Article III of the

United States Constitution.

      8.     Venue is proper pursuant to 28 USC §1409(a).

      9.     If it is determined that the bankruptcy judge cannot enter final orders

or judgments consistent without Article III of the United States Constitution absent

consent of the parties, Plaintiff confirms its consent to the entry of a final judgment

by the Court, pursuant to Bankruptcy Rule 7008 and Bankruptcy Local Rule 7008-1.

      10.    This is an adversary proceeding to determine a breach of contract action

and to enforce Plaintiff’s maritime lien in the Vessel. Specifically, Plaintiff requests

a judgment against BTC, the Vessel, and REBCO (a) for breach of a maritime repair

contract by which STEHMO provided goods and services to the M/V RALPH E.

                                           2
         Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 3 of 13



BOUCHARD and for which STEHMO has not been paid; (b) awarding breach of

contract damages to STEHMO in the amount of not less than $1,382,078.29, including

interest and legal fees, in accordance with the contract; (c) authorizing STEHMO to

sell the M/V RALPH BOUCHARD in order to partially satisfy the debt owed by BTC,

the Vessel, and REBCO; and (d) granting STEHMO an administrative claim for

Preservation Costs incurred since the Petition Date (as hereinafter defined).

                           III.   FACTUAL BACKGROUND

         11.   BTC is a barge company which operates a fleet of vessels to transport

petroleum and other materials. Each of the vessels in BTC’s fleet is owned by a wholly

owned subsidiary of BTC.

         12.   STEHMO is a shipyard which engages in ship design, construction, and

repair for both public and private clients.

         13.   BTC has engaged STEHMO for the repair of many of its vessels over the

years.

         14.   On November 21, 2018, Bouchard entered into a Master Service

Agreement (hereafter referred to as “MSA”) with one of STEHMO’s affiliates, Vision

Technologies Marine, Inc. See Master Service Agreement, attached as Exhibit 2.

         15.   The MSA defines “Contractor” as Vision Technologies Marine, Inc. and

its “parent, subsidiaries, and affiliates.” Id.

         16.   STEHMO is an affiliate of Vision Technologies Marine, Inc. and is thus

included in the definition of “Contractor” of the MSA.

         17.   REBCO is a wholly owned subsidiary of BTC and is thus included in the

definition of “Customer” of the MSA.
                                              3
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 4 of 13


      18.    BTC held itself out as an agent of the Vessel and thus bound the Vessel

and its owner REBCO to the Contract (as defined in the MSA, discussed infra at ¶26)

made with STEHMO for repairs and services.

      19.    The MSA provides that the Contractor shall perform services for BTC

and its subsidiaries in accordance with STEHMO’s written quotation and/or BTC’s

written order. Id. at §2(a).

      20.    The MSA was signed by Morton S. Bouchard, President of Bouchard

Transportation Company, Inc., and Liam Nian Hua, President of Vision Technologies

Marine, Inc. Id. at p. 6.


      21.    In 2019, BTC engaged STEHMO to perform various repairs, goods, and

services on the M/V RALPH E. BOUCHARD under a purchase order issued pursuant

to the MSA and subsequently modified by change orders in accordance with the MSA.

      22.    The M/V RALPH E. BOUCHARD is indirectly owned by BTC via its

wholly owned subsidiary, REBCO.

      23.    After several telephone calls between Nian Hua and Kevin Donohue of

BTC negotiating work to be performed by STEHMO on the M/V RALPH BOUCHARD,

on August 29, 2019, STEHMO provided to BTC a pricing proposal for specific work to

be performed on the ATB Ralph E. Bouchard and Barge 230. See 8/29/2019 Pricing

Proposal, attached as Exhibit 3.

      24.    The Pricing Proposal provides that “all pricing is based on the attached

terms and conditions.” Id. at Comment (1).

      25.    The attached terms and conditions referred to a document titled

“LABOR & EQUIPMENT SHIP REPAIR REPAIRS ‘Bouchard Transportation/ATB
                                         4
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 5 of 13


Ralph Bouchard/ 230’ Control No. 19-032” (hereafter referred to as “Terms and

Conditions Document”). See Control No. 19-032 Document, attached as Exhibit 4.

      26.    Section 1(b) defines “Contract” as the document executed by STEHMO and

BTC for repair of a vessel to which these Conditions are attached to and/or incorporated

by reference and any other document expressly incorporated. Id, §1(b).

      27.    Some additional relevant contract provisions are as follows:

                If the customer fails to make payment on the due date then,
                 the Contractor shall be entitled to charge interest on the
                 amount unpaid at the rate of 1 percent per month, until full
                 payment is made, with a part of the month being treated as
                 the full months for purpose of calculating interest. Id., §7.

                The Contract shall be governed in accordance with general
                 maritime law, and any dispute shall be heard in the United
                 States District Court for the Southern District of Mississippi.
                 Id., §24.

                The customer shall pay all legal fees, including attorneys fees,
                 incurred in obtaining a judgment in favor of the Contractor.
                 Id., §24.

      28.    On September 19, 2019, Lorenzo Pena, another BTC representative,

sent Jay Lomenick the STEHMO proposal, which Mr. Pena had reworked and

initialed. See 2019.9.19 email and Pricing Proposal, attached as Exhibit 5.

      29.    On September 20, 2019, Mr. Lomenick advised Mr. Pena that STEHMO

could not dock the Vessel without a PO and/or signed work order. See 2019.9.20

email, attached as Exhibit 6.

      30.    On September 20, 2019, Mr. Pena provided Purchase Order No. 9059313

to Mr. Lomenick, which was signed by Kevin Donohue and laid out the work

consistent with the pricing proposal. See PO No. 9059313, attached as Exhibit 7.



                                           5
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 6 of 13


      31.    The work included dry docking the M/V RALPH BOUCHARD, mooring

the Vessel for 30 days at STEHMO’s yard, off-loading the fuel onboard the Vessel at

the time of arrival, and performing a variety of repairs and services while the Vessel

was on dry dock. Id.

      32.    As is often required in this type of work, several change orders to the

original Contract were negotiated and agreed by the parties. The change orders were

signed by both Jay Lomenick of STEHMO and Lorenzo Pena of BTC, in accordance

with the MSA. See Invoices and Change Orders, attached en globo, as Exhibit 8.

      33.    Mr. Pena was present at STEHMO’s shipyard throughout the

performance of the repairs and other services provided to M/V RALPH E.

BOUCHARD under the Contract. Mr. Pena oversaw and inspected all of the repairs

to the Vessel as they were performed.

      34.    Mr. Pena specifically approved the work as it was performed by

STEHMO. See Exhibit 8.

      35.    Further, the captain and crew of the M/V RALPH E. BOUCHARD

remained at the Vessel.

      36.    Upon information and belief, the captain of the M/V RALPH E.

BOUCHARD is still living on the Vessel at STEHMO’S shipyard.

      37.    STEHMO performed and provided the contracted for repairs, labor, and

materials to the M/V RALPH E. BOUCHARD, and the work was billed through

Invoices V115003 and V115004. See Exhibit 8.




                                          6
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 7 of 13


      38.       BTC did not pay the invoices, and thus STEHMO made a formal demand

for payment to BTC on November 13, 2019. See 2019.11.13 Letter to BTC, attached

as Exhibit 9.

      39.       STEHMO further advised BTC that it would charge standard rates as

outlined in the Terms and Conditions document for continued housing of the Vessel.

Id.

      40.       The demand letter was delivered via certified mail to BTC. See Certified

Mail Receipt, attached as Exhibit 10.

      41.       At the time of the original demand for payment on November 13, 2019,

the total outstanding amount owed on Invoices V115003 and V115004 was

$657,840.99.

      42.       The Vessel has never been removed from STEHMO’s yard since it was

originally docked there for performance of the repairs. To date, the Vessel remains at

STEHMO’s yard. Consequently, STEHMO has incurred costs to house the Vessel,

including, but not limited to, expenses for wharfage, shore power, and rental of frac

tanks for the Vessel’s fuel stored onsite (collectively, the “Preservation Costs”).

      43.       STEHMO has incurred $401,720.53 in Preservation Costs since

November 2019. See Invoices V115005-V115014, attached as Exhibit 11 (collectively

the “Preservation Invoices”).

      44.       The Invoices remain unpaid.

      45.       Accordingly, STEHMO has a maritime lien against the M/V RALPH E.

BOUCHARD for the full amounts due under Invoices V115003 -V1150014 and for all

necessaries and services provided to the Vessel.


                                              7
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 8 of 13


      46.    On December 12, 2019, STEHMO filed suit against BTC and the Vessel

pursuant to Federal Rule of Civil Procedure 9(h) and Supplemental Admiralty Rules

B, and C in rem and in personam seeking damages and enforcement of its maritime

lien against the M/V RALPH E. BOUCHARD, in rem, seeking damages for breach of

contract that includes interest calculated until paid in full, as well as, attorney’s fees,

pursuant to Federal Rule of Civil Procedure 9(h), in addition to seeking attachment

of Bouchard’s property found within the district. See STEHMO’s Verified Complaint,

Request for Order to Arrest Vessel and Request for Order to Attach Fuel, Case 1:19-

cv-955-LG-RHW, United States District Court for Southern District of Mississippi

(the “District Court”), Rec. Doc. 1, attached as Exhibit 12.

      47.    The District Court confirmed the maritime lien on the M/V RALPH E.

BOUCHARD. See Exhibit 1.

      48.    On December 19, 2019, the District Court ordered the M/V RALPH

BOUCHARD to be arrested by the sheriff. See Exhibit 1.

      49.    The M/V RALPH BOUCHARD was arrested and has been in possession

of STEHMO at its shipyard pursuant to this arrest since this date.

      50.    On December 20, 2019, STEHMO was appointed as Substitute

Custodian of the Vessel by the District Court. See Order Appointing Substitute

Custodian, Rec. Doc. 16, attached as Exhibit 13.

      51.    On September 29, 2020 (the “Petition Date”), BTC and REBCO filed for

Chapter 11 Bankruptcy in the Bankruptcy Court for the Southern District of Texas,

and the lien enforcement action in the District Court was stayed pursuant to 11 U.S.C.

§362(a).

                                            8
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 9 of 13


      52.    No payments for all or any portion of the Invoices or Preservation Costs

have been made by BTC or REBCO to date.

      53.    Interest has accrued on the unpaid Invoices in the amount of

$151,235.69. Interest continues to accrue.

      54.    STEHMO engaged undersigned counsel to file the aforementioned

lawsuit against BTC in the District Court and to enforce its maritime lien against the

M/V RALPH E. BOUCHARD.

      55.    Several other parties intervened into the District Court lawsuit, motion

practice was performed, and discovery was underway when the matter was stayed by

BTC’s and REBCO’s bankruptcy filing.

      56.    Accordingly, STEHMO has incurred substantial legal fees in this effort,

in addition to the efforts underway in this bankruptcy proceeding.


                             IV. CAUSES OF ACTION

                               BREACH OF CONTRACT

      57.    STEHMO incorporates and restates all foregoing allegations as if copied

here in extenso.

      58.    STEHMO and BTC entered into a contract for the provision of goods and

services to the M/V RALPH E. BOUCHARD. See MSA, attached as Exhibit 2, Pricing

Proposal attached as Exhibit 3, Control No. 19-032 Document, attached as Exhibit 4,

and Purchase Order No. 9059313, attached as Exhibit 7.

      59.    STEHMO performed its obligations under the Contract. BTC, however,

has not performed its contractual obligations by failing to pay for the goods and

services provided and accepted on behalf of the M/V RALPH E. BOUCHARD.

                                          9
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 10 of 13



      60.    BTC’s nonperformance is a breach of the Contract. As a result of this

breach, BTC owes the amounts due per the Invoices, in addition to penalties and

interest.

      61.    As of March 18, 2021, BTC owes $1,382,078.29, in addition to interest,

which continues to accrue, for the work performed on the M/V RALPH E.

BOUCHARD pursuant to the Contract.

                              V. RULE B ALLEGATIONS

      62.    STEHMO incorporates and restates all foregoing allegations as if copied

here in extenso.

      63.    BTC’s breach of the agreement and Invoices by failing to make payments

due on the Invoices gives rise to an in personam claim for breach of contract in favor

of STEHMO for all damages caused by said breach and/for which STEHMO is or will

become liable.

      64.    Upon information and belief, damages have been outlined in paragraphs

11-61 and are detailed in Exhibits 1-13.

      65.    STEHMO brought suit against BTC under Rule B of the Supplemental

Rules of Certain Admiralty and Maritime Claims, as its officers or principals could

not be found within the judicial district of the District Court for the purposes of Rule

B of the Supplemental Rules of Certain Admiralty and Maritime Claims, but BTC did

own property in the district. Accordingly, the District Court issued a Warrant of

Attachment for the 102,000 gallons of fuel off-loaded from the M/V RALPH

BOUCHARD as part of the contracted work. The District Court granted the Process

of Attachment, attaching BTC’s property in the district.

                                           10
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 11 of 13



                            VI. RULE C ALLEGATIONS

       66.   STEHMO incorporates and restates all foregoing allegations as if copied

here in extenso.

       67.   The breach of the Contract by BTC and failure to pay for the goods and

services provided to the M/V RALPH E. BOUCHARD gave rise to a maritime lien under

the general maritime law and/or other applicable law, and entitled STEHMO to a

Warrant of Arrest of the M/V RALPH E. BOUCHARD, pursuant to Rule C of the

Supplemental Rules for Admiralty and Maritime Claims of the Federal Rule of Civil

Procedure in the full amount of the claim as set forth herein.


              VIII. POST-PETITION ADMINISTRATIVE EXPENSES


       68.   STEHMO incorporates and restates all foregoing allegations as if copied

here in extenso.

       69.   The Vessel is an asset of REBCO’s bankruptcy estate.

       70.   STEHMO has incurred and paid the Preservation Costs for the

purpose of safeguarding the Vessel, protecting it from damage, maintaining its

condition, preserving its value, and insuring it against perils.

       71.   The Preservation Costs are continuing.

       72.   All of the Preservation Costs incurred and paid by STEHMO have

preserved the Vessel for the benefit of REBCO’s bankruptcy estate.

       73.   Since the Petition Date, STEHMO has incurred Preservation Costs in

the amount of $52,231.25 since.



                                           11
      Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 12 of 13



       74.     As actual and necessary post-petition costs of preserving the Vessel

for the benefit of REBCO’s bankruptcy estate, this portion of the Preservation Costs,

as well as additional Preservation Costs incurred subsequent to the commencement

of this adversary proceeding, are entitled to administrative expense priority

pursuant to 11 U.S.C. § 503(b)(1)(A).

                               IX. PRAYER FOR RELIEF

        75.    Plaintiff requests that the Court enter Judgment against Debtors as

follows:
              a. That this Complaint be deemed good and sufficient;

              b. A judgment for administrative expense priority for post-petition
                 Preservation Costs incurred and expended by STEHMO in
                 preservation of the M/V RALPH BOUCHARD;

              c. A money judgment for Plaintiff’s actual damages, including
                 costs and attorneys fees, pre-and post-judgment interest on all
                 amounts awarded; and

              d. Such other relief as the Court deems just and proper.


Dated: March 22, 2021

                                                 /s/ David S. Bland
                                                 David S. Bland
                                                 TX State Bar No. 00789021
                                                 Federal Bar No. 32550
                                                 dbland@blandpartners.com
                                                 Mallory G. Wynne
                                                 TX. State Bar No. 24106920
                                                 Federal Bar No. 2861037
                                                 mwynne@blandpartners.com
                                                 Allison R. Colón
                                                 TX Bar No. 24012446
                                                 Federal Bar No. 24299
                                                 acolon@blandpartners.com
                                                 5500 Prytania St, Suite 618
                                                 New Orleans, La 70115
                                            12
Case 20-34682 Document 716 Filed in TXSB on 03/23/21 Page 13 of 13


                                     (281)900-8545
                                     Counsel for ST Engineering Halter
                                     Marine & Offshore d/b/a Halter
                                     Marine & Offshore




                                13
